DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
	The terminal disclaimers filed on June 14, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10/467588 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections-35 USC 102

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,7-8, and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Shariff et al. (US Pub. 2018/0268438) (Eff filing date of app provisional: 12/4/2012) (Hereinafter Shariff).

As to claims 1, 8, and 15, Shariff teaches a non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for: 
receiving a request for questions associated with a location and a category (see abstract, user data request); 
identifying a matrix, a hierarchy of locations associated with the matrix, and a hierarchy of categories associated with the matrix (see p. 248 and 257, location and service hierarchy in combination with categories); 
determining an aggregate collection of questions from a plurality of sets of questions based on the matrix, the hierarchy of locations, and the hierarchy of categories (see fig 6A and p. 7, 15, 76, 168, “the method may further comprise aggregating a plurality of generated identification pairs for a predetermined time period, identifying a geographic area, generating a real time demand indication for a geographic area by ranking the first classification of the plurality that have a second classification within the geographic area, and displaying the real time demand indication.”); and 
generating the aggregate collection of questions (see fig 6A, characters 602 and 606 and p. 168, “The depicted system 600 is configured to include a consumer search aggregation module 602 disposed in communication with a search system 626 and/or various client devices 624a and 624b, for example, via a network. The depicted consumer search aggregation module 602 may comprise a consumer search data receiver 604 configured to receive consumer search data from the search system 626, a search data database 606 configured to store the consumer search data,”).

As to claims 7 and 14, Shariff teaches wherein the request is a first request, wherein the program further comprises a set of instructions for receiving from a computing system a second request to qualify a candidate supplier for the location and the category (see abstract and p. 66, plurality of users buy a particular offer) .

Claim Rejection – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6, 9-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shariff as applied to claims 1, 7-8, and 14-15 above, and further in view of Stolte et al (US pub. 2015/0242446) (Eff filing date of app: 3/3/2015) (Hereinafter Stolte).

As to claim 2, 9,and 16, Shariff teaches hierarchy of location and categories but does not expressly teach wherein the hierarchy of locations comprises a plurality of nodes, each node in the hierarchy of locations representing a location, wherein the hierarchy of categories comprises a plurality of nodes, each node in the hierarchy of categories representing a category, wherein the matrix is a two-dimensional matrix comprising a plurality of rows and a plurality of columns, each column of the matrix representing a location in the hierarchy of locations, each row in the matrix representing a category in the hierarchy of categories.
Stolte teaches method for the query and visualization of multidimensional databases, see abstract, in which he teaches wherein the hierarchy of locations comprises a plurality of nodes, each node in the hierarchy of locations representing a location, wherein the hierarchy of categories comprises a plurality of nodes, each node in the hierarchy of categories representing a category, wherein the matrix is a two-dimensional matrix comprising a plurality of rows and a plurality of columns, each column of the matrix representing a location in the hierarchy of locations, each row in the matrix representing a category in the hierarchy of categories (see fig. 3, plurality of node for location and categories).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Shariff by the teaching of Stolte, because wherein the hierarchy of location…, would enable the method because “The graphical user interface includes a schema information region and a data visualization region. The schema information region includes a plurality of fields of a multi-dimensional database that includes at least one data hierarchy. The data visualization region includes a columns shelf and a rows shelf. The computer detects user actions to associate one or more first fields with the columns shelf and to associate one or more second fields with the rows shelf.” See abstract)

As to claims 3, 10, and 17, Shariff as modify teaches wherein determining the aggregate collection of questions comprises: 
identifying a column in the matrix associated with the location (see Stolte, p. 155, hierarchical dimension location and see figs. 3 and 13); 
traversing through the rows of the column based on the hierarchy of categories (see Stolte  figs. 3 and 12-13); and 
including in the aggregate collection of questions sets of questions in the plurality of sets of questions associated with elements traversed along the traversal (see Stolte p. 147, query can easily aggregate all month of a year…).

As to claims 4, 11, and 18, Shariff as modify teaches wherein traversing through the rows of the column based on the hierarchy of categories comprises: 	
identifying a set of descendant categories of the category in the hierarchy of categories (see Stolte, fig 21C and p. 220); and 	traversing through a set of elements of the column that represent the set of descendant categories (see figs. 1-3).

As to claims 5, 12, and 19, Shariff as modify teaches wherein the column is a first column, wherein the determining the aggregate collection of questions further comprises: 
identifying a second column in the matrix based on the hierarchy of locations (see Stolte, fig 13 and p. 101, “In the case of location, the ordered list includes the dimension levels "market" and "state".”); 
traversing through the rows of the second column based on the hierarchy of categories (see Stolte, 14, product, type); and 
including in the aggregate collection of questions sets of questions in the plurality of sets of questions associated with elements traversed along the traversal (see Stolte, fig. 11).
As to claims 6, 13, and 20, Shariff as modify teaches wherein identifying the second column in the matrix based on the hierarchy of locations comprises: 
identifying a descendant location of the location in the hierarchy of locations (see Stolte, fig. 21C and p. 220); and 
traversing to a column in the matrix that represents the descendant location (see Stolte, fig. 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Belix M Ortiz Ditren/            Primary Examiner, Art Unit 2164